
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 52
        [EPA-R08-OAR-2007-0656; FRL-8479-8]
        Approval and Promulgation of Air Quality Implementation Plans; State of South Dakota; Revisions to the Administrative Rules of South Dakota
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          EPA is proposing to approve a State Implementation Plan (SIP) revision submitted by the State of South Dakota on August 8, 2006. The August 8, 2006 submittal revises the Administrative Rules of South Dakota, Air Pollution Control Program, by modifying the chapters pertaining to definitions, ambient air quality, air quality episodes, operating permits for minor sources, performance testing, control of visible emissions, and continuous emission monitoring systems. The intended effect of this action is to make these revisions federally enforceable. We are also announcing that on July 19, 2007, we updated the delegation of authority for the implementation and enforcement of the New Source Performance Standards to the State of South Dakota. These actions are being taken under sections 110 and 111 of the Clean Air Act.
          In the “Rules and Regulations” section of this Federal Register, EPA is approving the State's SIP revision as a direct final rule without prior proposal because the Agency views this as a noncontroversial SIP revision and anticipates no adverse comments. A detailed rationale for the approval is set forth in the preamble to the direct final rule. If EPA receives no adverse comments, EPA will not take further action on this proposed rule. If EPA receives adverse comments, EPA will withdraw the direct final rule and it will not take effect. EPA will address all public comments in a subsequent final rule based on this proposed rule. EPA will not institute a second comment period on this action. Any parties interested in commenting must do so at this time. Please note that if EPA receives adverse comment on an amendment, paragraph, or section of this rule and if that provision may be severed from the remainder of the rule, EPA may adopt as final those provisions of the rule that are not the subject of an adverse comment.
        
        
          DATES:
          Written comments must be received on or before November 13, 2007.
        
        
          ADDRESSES:
          Submit your comments, identified by Docket ID No. EPA-R08-OAR-2007-0656, by one of the following methods:
          • http://www.regulations.gov. Follow the on-line instructions for submitting comments.
          • E-mail: dygowski.laurel@epa.gov and ostrand.laurie@epa.gov.
          
          • Fax: (303) 312-6064 (please alert the individual listed in the FOR FURTHER INFORMATION CONTACT if you are faxing comments).
          • Mail: Director, Air and Radiation Program, Environmental Protection Agency (EPA), Region 8, Mailcode 8P-AR, 1595 Wynkoop Street, Denver, Colorado 80202-1129.
          • Hand Delivery: Director, Air and Radiation Program, Environmental Protection Agency (EPA), Region 8, Mailcode 8P-AR, 1595 Wynkoop Street, Denver, Colorado 80202-1129. Such deliveries are only accepted Monday through Friday, 8 a.m. to 4:30 p.m., excluding Federal holidays. Special arrangements should be made for deliveries of boxed information. Please see the direct final rule which is located in the Rules Section of this Federal Register for detailed instruction on how to submit comments.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Laurel Dygowski, U.S. EPA Region 8, 1595 Wynkoop Street, Denver, Colorado 80202-1129, (303) 312-6144, dygowski.laurel@epa.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:

        See the information provided in the Direct Final action of the same title which is located in the Rules and Regulations section of this Federal Register.
        
          Authority:
          42 U.S.C. 7401 et seq.
          
        
        
          Dated: September 14, 2007.
          Kerrigan G. Clough,
          Acting Regional Administrator, Region 8.
        
      
       [FR Doc. E7-19832 Filed 10-10-07; 8:45 am]
      BILLING CODE 6560-50-P
    
  